Exhibit 10.4

 

ADMINISTRATIVE SERVICES AGREEMENT

 

between

 

BLUE CAPITAL REINSURANCE HOLDINGS LTD.

 

and

 

BLUE CAPITAL MANAGEMENT LTD.

 

Dated as of November 12, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

Defined Terms

 

 

 

SECTION 1.01.

Definitions

1

 

 

ARTICLE II

 

 

 

The Services Manager

 

 

 

SECTION 2.01.

Appointment and Acceptance of the Services Manager

4

SECTION 2.02.

Services to Be Rendered by the Services Manager

4

 

 

ARTICLE III

 

 

 

Covenants

 

 

 

SECTION 3.01.

Covenants of Parent

4

SECTION 3.02.

Covenants of the Services Manager

5

SECTION 3.03.

Regulatory Matters

5

SECTION 3.04.

Cooperation

5

 

 

ARTICLE IV

 

 

 

Representations and Warranties

 

 

 

SECTION 4.01.

Representations and Warranties

6

 

 

ARTICLE V

 

 

 

Fees and Expenses

 

 

 

SECTION 5.01.

Service Fees

6

SECTION 5.02.

Services Manager’s Expenses

7

SECTION 5.03.

Parent’s Expenses

7

 

 

ARTICLE VI

 

 

 

Term and Termination

 

 

 

SECTION 6.01.

Term

8

SECTION 6.02.

Termination of the Agreement

8

SECTION 6.03.

Non-Renewal

9

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

 

 

 

Indemnification

 

 

 

SECTION 7.01.

Indemnification of the Services Manager

10

SECTION 7.02.

Indemnification of Parent

10

SECTION 7.03.

Indemnification Procedure

10

SECTION 7.04.

Payment of Indemnified Amounts

11

SECTION 7.05.

Limit of Liability

11

 

 

ARTICLE VIII

 

 

 

Conflicts of Interest and Exclusivity

 

 

 

SECTION 8.01.

Non-Exclusivity of Services Rendered by the Services Manager

11

SECTION 8.02.

Conflicts of Interest

11

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01.

Confidentiality

12

SECTION 9.02.

Non-Exclusivity

13

SECTION 9.03.

Specific Performance

13

SECTION 9.04.

Amendment

13

SECTION 9.05.

Delegation

13

SECTION 9.06.

Assignment

13

SECTION 9.07.

Counterparts

14

SECTION 9.08.

Entire Agreement; No Third-Party Beneficiaries

14

SECTION 9.09.

Arbitration

14

SECTION 9.10.

Governing Law

15

SECTION 9.11.

Waiver of Jury Trial

15

SECTION 9.12.

Notices

16

SECTION 9.13.

Severability

16

SECTION 9.14.

No Waiver/Cumulative Remedies

16

SECTION 9.15.

Relationship of Parties

16

SECTION 9.16.

Interpretation

17

 

ii

--------------------------------------------------------------------------------


 

ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”), dated as of November 12,
2013, between BLUE CAPITAL REINSURANCE HOLDINGS LTD., an exempted company
incorporated in Bermuda (registered number 47855) whose registered office is at
Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda (“Parent”), and BLUE
CAPITAL MANAGEMENT LTD., an exempted company incorporated in Bermuda (registered
number 38829) whose registered office is at Canon’s Court, 22 Victoria Street,
Hamilton HM 12, Bermuda (the “Services Manager”).

 

WHEREAS, Parent and its subsidiaries have a continuing need for general,
administrative and other services, including corporate finance and accounting,
risk management and policy wording, information technology, human resources,
legal and administrative support;

 

WHEREAS, the Services Manager has entered into a shared services agreement with
Montpelier Re Holdings Ltd. and certain of its direct and indirect subsidiaries
and Affiliates (as defined below), as amended and restated July 31, 2012 (the
“Shared Services Agreement”), pursuant to which the Services Manager has the
relationships and expertise to provide to, or procure the Services (as defined
below) on behalf of, Parent and its subsidiaries; and

 

WHEREAS, Parent, on behalf of itself and its subsidiaries, and the Services
Manager collectively desire to enter into this Agreement in order to establish
certain arrangements with respect to the provision of Services by the Services
Manager and the allocation of associated costs;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Parent and the Services Manager (collectively,
the “Parties” and each individually a “Party”) agree as follows:

 

ARTICLE I

 

Defined Terms

 

SECTION 1.01.                                   Definitions.  As used in this
Agreement, the following terms have the meanings ascribed thereto below.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether

 

--------------------------------------------------------------------------------


 

through the ownership of securities or partnership or other ownership interests,
by contract or otherwise.

 

“Applicable Requirements” means, with respect to any Person, all applicable
laws, rules, regulations and requirements, including applicable laws, rules,
regulations, requirements and binding requests of any Competent Regulatory
Authority, and all applicable orders and decrees.

 

“Blue Capital Re” means Blue Capital Re Ltd., a wholly owned direct subsidiary
of Parent and an exempted company incorporated in Bermuda (registered number
47922) whose registered office is at Canon’s Court, 22 Victoria Street, Hamilton
HM 12, Bermuda.

 

“Blue Capital Re ILS” means Blue Capital Re ILS Ltd., a wholly owned direct
subsidiary of Blue Capital Re and an exempted company incorporated in Bermuda
(registered number 47964) whose registered office is at Canon’s Court, 22
Victoria Street, Hamilton HM 12, Bermuda.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
the SEC or banks in the City of New York or Bermuda are authorized or required
by law to be closed.

 

“Change of Control” means the first of the following events to occur:

 

(a)                                 the consummation of (i) a merger,
amalgamation, consolidation, scheme of arrangement, statutory share exchange or
similar form of corporate transaction involving Parent (a “Reorganization”) or
(ii) the sale or other disposition of all or substantially all the assets of
Parent (determined on a consolidated basis) to another “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act, except that, for purposes
of this definition, such term shall exclude Montpelier Re Holdings Ltd. and its
subsidiaries) (a “Sale”), unless, immediately following such Reorganization or
Sale, (1) individuals and entities who were the “beneficial owners” (as such
term is defined in Rules 13d-3 and 13d-5 under the Exchange Act) of the
securities eligible to vote for the election of the board of directors of Parent
(“Voting Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale continue to beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then-outstanding voting
securities of the corporation or other entity resulting from such Reorganization
or Sale (including a corporation that, as a result of such transaction, owns
Parent or all or substantially all the assets of Parent either directly or
through one or more subsidiaries) (the “Continuing Parent”) and (2) no “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
(excluding any employee benefit plan (or related trust) sponsored or maintained
by the Continuing Parent or any corporation controlled by the Continuing Parent)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then-outstanding voting securities of the Continuing Parent; or

 

2

--------------------------------------------------------------------------------


 

(b)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, except that, for purposes of this
definition, such term shall exclude Montpelier Re Holdings Ltd. and its
subsidiaries) is or becomes the beneficial owner (as defined in clause
(a) above, except that for purposes of this clause (b) such person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35%  of the total
voting securities of Parent.

 

“Common Shares” means the common shares, par value $1.00 per share, of Parent.

 

“Competent Regulatory Authority” means, with respect to any Person, any
regulatory authority or analogous Person responsible for regulating, or having
jurisdiction over, that Person.

 

“Confidential Information” means information that:

 

(a)                                 has been disclosed to a Party, or that a
Party has or may become aware of in connection with this Agreement, in both
cases before or during the term of this Agreement; and

 

(b)                                 is marked as or otherwise indicated as
confidential, or derives value to a Party from being confidential, or would be
regarded as confidential by a reasonable business person,

 

except to the extent that such information is in the public domain (otherwise
than by a breach of the confidentiality provisions of this Agreement).

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder.

 

“Indemnified Person” has the meaning ascribed thereto in Section 7.03.

 

“Indemnifying Party” has the meaning ascribed thereto in Section 7.03.

 

“Interested Party” has the meaning ascribed thereto in Section 8.01.

 

“Offering” means the initial public offering of the Common Shares.

 

“Parent Indemnitees” has the meaning ascribed thereto in Section 7.02.

 

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
thereunder.

 

“Services” means, subject to the provisions of Article II, the various services
described in Schedule 1 together with such other services (if any) as may from
time to time be agreed in writing between the Parties.

 

“Service Fees” means the fees payable for the provision of the Services
determined and allocated to Parent and its subsidiaries in accordance with
Schedule 1.

 

“Services Manager Indemnitees” has the meaning ascribed thereto in Section 7.01.

 

“Shared Services Agreement” has the meaning set forth in the recitals hereto.

 

“U.S. GAAP” means the generally accepted accounting principles used in the
United States of America.

 

ARTICLE II

 

The Services Manager

 

SECTION 2.01.                                   Appointment and Acceptance of
the Services Manager.  Subject to the terms and conditions of this Agreement,
the oversight of the boards of directors of Parent and its subsidiaries and the
Applicable Requirements, Parent, on behalf of itself and its subsidiaries,
hereby appoints the Services Manager to provide or procure certain Services to
or for Parent and its subsidiaries, and the Services Manager hereby accepts such
appointment.

 

SECTION 2.02.                                   Services to Be Rendered by the
Services Manager.  Subject to the terms and conditions of this Agreement, the
oversight of the boards of directors of Parent and its subsidiaries and the
Applicable Requirements, the Services Manager shall provide or procure the
Services.

 

ARTICLE III

 

Covenants

 

SECTION 3.01.                                   Covenants of Parent.  During the
term of this Agreement, Parent, on behalf of itself and its subsidiaries, agrees
that Parent and its subsidiaries shall:

 

(a)                                 observe and comply with any Applicable
Requirement;

 

(b)                                 not, directly or indirectly (including
through any of its Affiliates), enter into any other administrative services
agreement (or similar agreement) with any other entity;

 

4

--------------------------------------------------------------------------------


 

(c)                                  provide the Services Manager with access to
the books and records of Parent and its subsidiaries as reasonably necessary to
provide any of the Services (such access to be upon reasonable prior notice and
during regular business hours), and otherwise take such action as is reasonably
required to allow the Services Manager to fulfill its obligations hereunder, in
each case in a manner that does not unreasonably interfere with the business
operations of Parent and its subsidiaries;

 

(d)                                 compensate and reimburse the Services
Manager for its expenses as provided in Article V hereof; and

 

(e)                                  not knowingly take any action that, in its
sole judgment, would cause Parent or any of its subsidiaries to become an
investment company under the Investment Company Act of 1940.

 

SECTION 3.02.                                   Covenants of the Services
Manager.  During the term of this Agreement, the Services Manager agrees that it
shall:

 

(a)                                 observe and comply with any Applicable
Requirement and the organizational documents and known contractual obligations
of Parent and its subsidiaries;

 

(b)                                 act in good faith and with reasonable skill
and care in respect of the provision of the Services; and

 

(c)                                  not carry on any business if by doing so
the Services Manager shall knowingly cause Parent and its subsidiaries to become
liable to pay any taxes that it would not otherwise be liable to pay.

 

SECTION 3.03.                                   Regulatory Matters.  Each Party
agrees promptly to notify the other in writing upon receipt of any written or
oral communication from any Competent Regulatory Authority pertaining to the
services rendered or to be rendered pursuant to this Agreement. The Parties
agree to cooperate with each other and to use their commercially reasonable
efforts in jointly resolving any issue or matter raised by any Competent
Regulatory Authority.

 

SECTION 3.04.                                   Cooperation.  The Parties shall
cooperate with each other as may be reasonably necessary or appropriate to
enable the Parties to carry out their respective responsibilities in full and to
effectuate the purposes of this Agreement.  Each Party shall do and perform or
cause to be done and performed all further acts and shall execute and deliver
all other agreements, certificates, instruments and documents as the other Party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
by this Agreement.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Representations and Warranties

 

SECTION 4.01.                                   Representations and Warranties. 
Each Party hereby represents and warrants to the other that (in respect of
itself):

 

(a)                                 it is duly incorporated and validly existing
under applicable laws, with full power and authority to conduct its business,
and it has full power and authority to enter into, perform its duties under and
exercise its rights under this Agreement;

 

(b)                                 assuming the due authorization, execution
and delivery of the other Party, this Agreement constitutes its valid, lawful
and binding obligations enforceable against itself in accordance with its terms
(except insofar as enforceability may be limited by any bankruptcy laws or
principles, or any similar laws or principles);

 

(c)                                  the execution and delivery of this
Agreement and the performance of its obligations under this Agreement do not and
shall not constitute a breach of or default under (i) its organizational
documents, (ii) any agreement or instrument by which it is bound or (iii) any
Applicable Requirement;

 

(d)                                 no material consent, approval, waiver,
license, permit, order or authorization of, or registration, declaration or
filing with, any Competent Regulatory Authority is required to be obtained or
made by it in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated by this
Agreement, other than, in the case of each Party, notification to the Bermuda
Monetary Authority; and

 

(e)                                  no step, application, order, proceeding or
appointment has been taken or made by or in respect of it for a distress,
execution, composition or arrangement with creditors, winding-up, dissolution,
administration, receivership (administrative or otherwise) or bankruptcy, and it
is able to pay its debts.

 

The representations and warranties in this Section 4.01 are made on a continuing
basis, and shall remain in full force and effect throughout the duration of this
Agreement.  If either Party becomes aware that any of the representations and
warranties made by it in this Section 4.01 has ceased to be true, then it shall
notify the other Party promptly.

 

ARTICLE V

 

Fees and Expenses

 

SECTION 5.01.                                   Service Fees.  (a)  With respect
to each fiscal quarter commencing with the quarter in which this Agreement is
executed, the Services Manager shall incur and be entitled to recharge Service
Fees to each or all of Parent and its

 

6

--------------------------------------------------------------------------------


 

subsidiaries (as applicable).  Within 45 calendar days following the last day of
each fiscal quarter, the Services Manager shall make available Schedule 1, a
detailed listing of the Services provided and applicable Service Fees due with
respect to such quarter to Parent, and Parent shall pay the Services Manager the
Service Fees for such quarter in cash within 15 Business Days thereafter.

 

SECTION 5.02.                                   Services Manager’s Expenses. 
The Services Manager will provide at its own expense:

 

(a)                                 such staff as may be necessary for the due
performance of its duties; and

 

(b)                                 such office and other accommodation and
relevant utilities as may be necessary for the due performance of its duties.

 

SECTION 5.03.                                   Parent’s Expenses.  Parent, on
behalf of itself and its subsidiaries, is responsible and, to the extent that
the Services Manager has paid the same on behalf of Parent and its subsidiaries,
will reimburse the Services Manager for all reasonable out-of-pocket expenses
(but not overhead costs) incurred by the Services Manager in connection with the
performance of its obligations under this Agreement, including:

 

(a)                                 fees and expenses in respect of transactions
carried out for Parent and its subsidiaries;

 

(b)                                 all bank charges and expenses of any kind
incurred in connection with, or incidental to, deposits of cash;

 

(c)                                  any costs, including all travel,
accommodation and other reasonable costs, incurred by the Services Manager at
the express request of Parent;

 

(d)                                 the cost of faxes and telephone calls
properly incurred in the course of carrying out its duties hereunder;

 

(e)                                  all legal and professional expenses (not
included in the Services) incurred by the Services Manager in the furtherance of
its duties under this Agreement and all legal and other professional expenses
properly incurred, or to be incurred, in the preparation of any documents
amending the terms and conditions of this Agreement; and

 

(f)                                   any costs and expenses properly incurred
by Parent and its subsidiaries in the course of its business and not expressly
the responsibility of the Services Manager (to the extent that such amounts have
not already been paid).

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Term and Termination

 

SECTION 6.01.                                   Term.  This Agreement shall
remain in full force and effect until terminated or not renewed by Parent or the
Services Manager in accordance with this Article VI, except that Section 6.01,
Article VII and Article IX shall survive such termination or non-renewal.  This
Agreement and the Services provided or procured hereunder shall renew
automatically on the fifth anniversary of the completion of the Offering and
upon every third anniversary thereafter, unless otherwise terminated or not
renewed in accordance with this Article VI; provided that Parent may elect not
to renew the services of the Chief Executive Officer and Chief Financial Officer
by delivering a notice during the period specified in Section 6.03 and such
notice shall not affect the automatic renewal of the other Services provided or
procured hereunder.

 

SECTION 6.02.                                   Termination of the Agreement. 
(a)  Termination by either Party.

 

(i)                                     If (A) the Underwriting and Insurance
Management Agreement is terminated or not renewed in accordance with its terms
or (B) the Investment Management Agreement is terminated or not renewed in
accordance with its terms, this Agreement may be terminated by either Party upon
30 Business Days’ prior written notice.

 

(ii)                                  If Parent becomes regulated as an
investment company under the U.S. Investment Company Act of 1940, this Agreement
shall terminate automatically, with such termination deemed to occur immediately
prior to such event.

 

(b)                                 Termination by the Services Manager.

 

(i)                                     If (A) there is a Change of Control of
Parent, (B) Blue Capital Re ceases to be an Affiliate of Parent or (C) Blue
Capital Re ILS ceases to be an Affiliate of Parent, this Agreement may be
terminated by the Services Manager upon 30 Business Days’ prior written notice.

 

(ii)                                  If Parent breaches or fails to perform in
any material respect any of its representations, warranties or covenants
contained in this Agreement, which breach or failure to perform has not been
cured within 30 Business Days after giving written notice to Parent of such
breach or failure, this Agreement may be terminated by the Services Manager
(provided that the Services Manager is not then in material breach of any
representations, warranties or covenants contained in this Agreement).

 

(iii)                               If the Services Manager’s performance of its
services under this Agreement would result in a breach of Applicable
Requirements, this Agreement may be terminated by the Investment Manager upon 30
Business Days’ notice (provided that the Services Manager has used

 

8

--------------------------------------------------------------------------------


 

commercially reasonable efforts to obtain an approval, waiver or consent, as
applicable, to remedy such breach).

 

(iv)                              If (A) any step, application, order,
proceeding or appointment has been taken or made by or in respect of Parent for
a distress, execution, composition or arrangement with creditors, winding up,
dissolution, administration, receivership (administrative or otherwise) or
bankruptcy or (B) Parent is unable to pay its debts as they become due, this
Agreement may be terminated by the Services Manager upon 60 Business Days’
notice.

 

(v)                                 If the Shared Services Agreement is
terminated or the Services Manager ceases to be a party to the Shared Services
Agreement, this Agreement may be terminated by the Services Manager upon 30
Business Days’ prior written notice (provided that the Services Manager has not
entered into an agreement substantially similar to the Shared Services Agreement
as a replacement for the Shared Services Agreement).

 

(c)                                  Termination by Parent.

 

(i)                                     If the Services Manager breaches or
fails to perform in any material respect any of its representations, warranties
or covenants contained in this Agreement, which breach or failure to perform has
not been cured within 60 Business Days after giving written notice to the
Services Manager of such breach or failure, this Agreement may be terminated by
Parent (provided that Parent is not then in material breach of any
representations, warranties or covenants contained in this Agreement).

 

(ii)                                  If the Services Manager’s performance of
its services under this Agreement would result in a breach of Applicable
Requirements, which breach has not been cured within 60 Business Days after
giving written notice to the Services Manager of such breach, this Agreement may
be terminated by Parent.

 

(iii)                               If (A) any step, application, order,
proceeding or appointment has been taken or made by or in respect of the
Services Manager for a distress, execution, composition or arrangement with
creditors, winding up, dissolution, administration, receivership (administrative
or otherwise) or bankruptcy or (B) the Services Manager is unable to pay its
debts as they become due, this Agreement may be terminated by Parent upon 60
Business Days’ notice.

 

SECTION 6.03.                                   Non-Renewal.  The Services
Manager or Parent may elect not to renew this Agreement at the expiration of the
initial term or any renewal term for any or no reason, upon not less than nine,
but not more than 12, months’ written notice to the other prior to the end of
such initial term or renewal term, as applicable.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Indemnification

 

SECTION 7.01.                                   Indemnification of the Services
Manager.  Subject to Section 7.05 hereof, Parent, on behalf of itself and its
subsidiaries, unconditionally agrees to indemnify, defend and hold harmless the
Services Manager and its Affiliates, directors, officers, employees, agents,
successors and permitted assigns (the “Services Manager Indemnitees”) from and
against, and pay or reimburse such parties for, any losses, claims, liabilities,
damages, deficiencies, costs or expenses of any type which they may incur (i) on
account of any third-party claim or proceeding arising out of the performance of
this Agreement or (ii) from any breach of, or failure to perform, any covenant
or obligation of Parent contained in this Agreement (unless caused by the
Services Manager’s breach of, or failure to perform, its covenants or
obligations under this Agreement), in each case, unless (a) a court or arbitral
panel with appropriate jurisdiction shall have determined by a final judgment
which is not subject to appeal such losses, claims, liabilities, damages, costs
or expenses are as a result of fraud, dishonesty, gross negligence or wilful
misconduct of any of the Services Manager Indemnitees or (b) such Services
Manager Indemnitees shall have settled such losses, claims, liabilities,
damages, costs or expenses without the consent of Parent (such consent not to be
unreasonably withheld or delayed).

 

SECTION 7.02.                                   Indemnification of Parent.  The
Services Manager unconditionally agrees to indemnify, defend and hold harmless
Parent and its subsidiaries and their Affiliates, directors, officers,
employees, agents, successors and permitted assigns (the “Parent Indemnitees”),
from and against, and pay or reimburse such parties for, any losses, claims,
liabilities, damages, deficiencies, costs or expenses of any type which they may
incur from any breach of, or failure to perform, any covenant or obligation of
the Services Manager contained in this Agreement, unless (i) a court or arbitral
panel of appropriate jurisdiction shall have determined by a final judgment that
is not subject to appeal such losses, claims, liabilities, damages, costs or
expenses are as a result of fraud, dishonesty, gross negligence or wilful
misconduct of any of the Parent Indemnitees or (ii) such Parent Indemnitees
shall have settled such losses, claims, liabilities, damages, costs or expenses
without the consent of the Services Manager (such consent not to be unreasonably
withheld or delayed).

 

SECTION 7.03.                                   Indemnification Procedure.  Any
person who is claiming indemnification from Parent pursuant to the provisions of
Section 8.01, or from the Services Manager pursuant to the provisions of
Section 8.02 (the “Indemnified Person”) shall promptly deliver a written
notification of each claim for indemnification, accompanied by a copy of all
papers served, if any, and specifying in detail the nature of, basis for and
estimated amount of the claim for indemnification to Parent or the Services
Manager, as applicable (the “Indemnifying Party”).  If an Indemnified Person
fails to promptly notify the Indemnifying Party, then the obligation to
indemnify shall be reduced by the amount of liability that is attributable to or
becomes definite as a result of the delay in notification, if the delay in
notification has resulted in a material increase in liability or actual
prejudice to the Indemnifying Party.  The Indemnifying Party shall have the
right to assume the defense of any matter for which a claim of indemnification
is

 

10

--------------------------------------------------------------------------------


 

made against it with counsel it selects, at its own expense.  The Indemnifying
Party in its sole discretion shall have the right to settle, compromise or
defend until final adjudication any dispute or alleged liability for which a
claim for indemnification has been made; provided, however, that the
Indemnifying Party shall not, except with the consent of each Indemnified
Person, which consent shall not be unreasonably withheld or delayed, consent to
the entry of any judgment, or enter into any settlement, that does not include
the giving by the claimant or plaintiff to the Indemnified Person of a release
from all liability with respect to the claim or litigation.  Each Indemnified
Person shall cooperate in providing information, formulating a defense or as
otherwise reasonably requested by the Indemnifying Party.

 

SECTION 7.04.                                   Payment of Indemnified Amounts. 
Each Indemnified Person shall provide written, detailed statements to the
Indemnifying Party on a monthly basis, of any expenses, costs or other
liabilities for which indemnification is claimed.  The Indemnifying Party shall
reimburse such amounts within ten Business Days of receiving any such statement,
or shall notify in writing the Indemnified Person claiming indemnification if it
denies liability, and provide the reasons for the denial.

 

SECTION 7.05.                                   Limit of Liability. 
Notwithstanding anything else in this Agreement to the contrary, the Service
Manager’s aggregate liability during the term of this Agreement with respect to,
arising from, or arising out of or attributable to this Agreement, or from all
services rendered or omitted to be rendered under this Agreement, whether in
contract, or in tort, or otherwise, is limited to, and shall not exceed, the
highest amount actually paid as Service Fees in any single calendar year during
the term of this Agreement.

 

ARTICLE VIII

 

Conflicts of Interest and Exclusivity

 

SECTION 8.01.                                   Non-Exclusivity of Services
Rendered by the Services Manager.  The services provided by the Services Manager
under this Agreement are not exclusive.  None of the services to be provided
under this Agreement nor any other matter shall give rise to any fiduciary or
equitable duties (to the fullest extent permitted by Applicable Requirements)
which would prevent or hinder the Services Manager, its Affiliates or their
respective directors, officers, employees and agents (each an “Interested
Party”) from providing services to or entering into transactions with or for
Parent and its subsidiaries.  An Interested Party may, without prior notice to
Parent and its subsidiaries, recommend, effect or enter into transactions or
provide services (whether or not similar to the services provided under this
Agreement) where an Interested Party has, directly or indirectly, a material
interest or a relationship with another person which may involve a conflict with
the Services Manager’s duty to Parent and its subsidiaries.

 

SECTION 8.02.                                   Conflicts of Interest.  The
Services Manager shall take reasonable steps to ensure fair treatment for Parent
and its subsidiaries, and shall ensure that any such transactions are effected
on terms which are not materially less favorable to Parent and its subsidiaries
than if the potential conflict had not existed.  However, neither

 

11

--------------------------------------------------------------------------------


 

the Services Manager nor any other Interested Party shall be liable to Parent
and its subsidiaries for any profit, commission or remuneration made or received
from or by reason of such transactions or any related transactions.  The
Services Manager hereby notifies Parent and its subsidiaries, and Parent and its
subsidiaries hereby acknowledge, that such potential conflicting interests or
duties may arise as a result of, among other things:

 

(a)                                 an Interested Party undertakes other
business for other clients;

 

(b)                                 the transaction relates to an Investment in
respect of which an Interested Party may benefit from a commission, fee, mark-up
or mark-down payable otherwise than by Parent or its subsidiaries, or the
Interested Party may also be remunerated by the counterparty to any such
transaction;

 

(c)                                  the Services Manager deals on behalf of
Parent or its subsidiaries with or through another Interested Party; or

 

(d)                                 the Services Manager may act as agent for
Parent and its subsidiaries in relation to transactions in which it is also
acting as agent for the account of other clients or Interested Parties.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                   Confidentiality.  (a)No Party
shall at any time use, divulge or communicate to any Person any Confidential
Information, except:

 

(i)                                     as agreed by the other Party;

 

(ii)                                  where required to perform its duties or
exercise its rights under this Agreement (including to its delegates or agents,
if applicable);

 

(iii)                               to its professional representatives or
advisers, or to insurance companies, insurance brokers or insurance agents, to
the extent required by them to perform their duties, and provided that they are
or agree to be bound by a duty of confidentiality;

 

(iv)                              (when the Services Manager is transacting
business for Parent or its subsidiaries with a counterparty or broker) the
identity of Parent and its subsidiaries and such details about Parent and its
subsidiaries as the counterparty or broker may reasonably request (in accordance
with market practice); or

 

(v)                                 to the extent required by Applicable
Requirements or by any Competent Regulatory Authority (including for the purpose
of filing tax returns),

 

12

--------------------------------------------------------------------------------


 

(vi)                              and each Party shall use commercially
reasonable efforts to prevent the publication or disclosure of any Confidential
Information in breach of this Agreement.

 

(b)                                 The Services Manager is not required to
disclose to Parent and its subsidiaries, or to take into account when providing
or procuring the Services, any information:

 

(i)                                     the disclosure of which to Parent and
its subsidiaries would or might be a breach of duty or confidence to any other
Person; or

 

(ii)                                  which comes to the notice of an employee
or agent of the Services Manager.

 

SECTION 9.02.                                   Non-Exclusivity.  This Agreement
shall not restrict the rights or ability of the Services Manager to offer
services similar to those contemplated hereby to third parties, including its
own Affiliates, or of Parent and its subsidiaries to receive services not
contemplated hereby from third party vendors.  Parent, on behalf of itself and
its subsidiaries, waives any claim based on any conflict of interest on the part
of the Services Manager or its employees arising from any Affiliate of the
Services Manager carrying on business similar to that of Parent and its
subsidiaries or providing similar services to any other Persons, including
competitors of Parent or its subsidiaries.

 

SECTION 9.03.                                   Specific Performance.  Each of
the Parties acknowledges and agrees that in the event of a breach of this
Agreement, each non-breaching Party would be irreparably and immediately harmed
and could not be made whole by monetary damages.  It is accordingly agreed that
the Parties (a) will waive, in any action for specific performance, the defense
of adequacy of a remedy at law, (b) shall be entitled, in addition to any other
remedy to which they may be entitled at law or in equity, to compel specific
performance of this Agreement in any action instituted in respect thereof, and
(c) will waive, for purposes of this Section 9.03 only, the requirement to
submit any dispute arising out of, or related in any way to, this Agreement or
the transactions hereunder to arbitration pursuant to Section 9.09.

 

SECTION 9.04.                                   Amendment.  This Agreement may
be amended by the Parties at any time by an instrument in writing executed by
each Party.

 

SECTION 9.05.                                   Delegation.  The Services
Manager may, subject to any Applicable Requirement, delegate or sub-contract any
of its functions under this Agreement (other than providing the services of the
Chief Executive Officer or the interim Chief Financial Officer) but any such
delegation or sub-contracting shall not affect the Services Manager’s liability
under this Agreement.

 

SECTION 9.06.                                   Assignment.  Subject to
Section 9.05, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by operation of
law or otherwise, by either of the Parties hereto without the prior written
consent of the other Party hereto.  No assignment by either Party shall relieve
such Party of any of its obligations hereunder.  Subject to the immediately

 

13

--------------------------------------------------------------------------------


 

preceding two sentences, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.  Any purported assignment not permitted under
this Section 9.06 shall be null and void.  All such assignments shall be subject
to all necessary regulatory approvals.

 

SECTION 9.07.                                   Counterparts.  This Agreement
may be executed in one or more counterparts (including by facsimile or e-mail),
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts have been signed by each Party hereto and delivered to the
other Party hereto.

 

SECTION 9.08.                                   Entire Agreement; No Third-Party
Beneficiaries.  This Agreement constitutes the entire agreement, and supersedes
all other prior agreements and understandings, both written and oral, among the
Parties and their Affiliates, or any of them, with respect to the subject matter
hereof and thereof and is not intended to confer upon any Person other than the
Parties any rights or remedies.  Each Party acknowledges and agrees that (i) it
has not relied on or been induced to enter into this Agreement by any
undertaking, promise, assurance, statement, representation, warranty,
undertaking or understanding which is not expressly included in this Agreement
and (ii) it shall have no claim or remedy in respect of any undertaking,
promise, assurance, statement, representation, warranty, undertaking or
understanding which is not expressly included in this Agreement.  Nothing in the
immediately preceding sentence shall operate to limit or exclude any liability
for fraud.

 

SECTION 9.09.                                   Arbitration.  (a)  Any dispute
arising out of, or related in any way to, this Agreement or the transactions
hereunder, including its formation and validity, shall be determined by
arbitration in accordance with Bermuda law. The dispute shall be submitted to a
panel of arbitrators and the seat of arbitration shall be in Bermuda.  The panel
shall be composed of three arbitrators, one arbitrator shall be chosen by
Parent, one arbitrator shall be chosen by the Services Manager and one
arbitrator shall be chosen by the mutual agreement of the two arbitrators
selected by each of Parent and the Services Manager.  The arbitrators shall be
disinterested, active or retired executive officers of property or casualty
insurance or reinsurance companies, not under the control or management of
either Party to this Agreement.

 

(b)                                 Any Party requesting arbitration shall
provide the other Party with a written notice that includes reasonable detail of
the dispute such Party intends to submit for arbitration.  During the 45 days
following receipt of such notice, the Parties shall use their respective
commercially reasonable efforts to negotiate an amicable resolution of such
dispute (provided that the use of commercially reasonable efforts shall not be
deemed to require the Parties to agree to any resolution). If the Parties have
not resolved such dispute in writing within 45 days of receipt of such written
notice by the other Party, Parent and the Services Manager shall each select an
arbitrator within 30 days after the expiration of such 45 day period.  If either
Parent or the Services Manager fails to appoint its arbitrator within such 30
day period, the other shall also appoint such Party’s arbitrator.

 

14

--------------------------------------------------------------------------------


 

(c)                                  The panel shall make its decision in the
context of the custom and usage of the insurance and reinsurance industry.  They
shall interpret this Agreement as an honorable engagement, and shall settle any
dispute under this Agreement according to an equitable, rather than strictly
legal, interpretation of its terms with a view to effecting the general purpose
of this Agreement.  The panel is relieved of all judicial formality and may
abstain from following the strict rules of law.  The panel shall have the power
to fix all procedural rules for the arbitration, including the discretionary
power to make orders regarding any matters which it may consider proper under
the circumstances of the case relating to pleadings, discovery, inspection of
documents and examination of witnesses.  The panel shall have the power to
receive and act upon such evidence, whether oral or written, as it in its sole
discretion shall deem relevant to the dispute.

 

(d)                                 The panel shall render a decision in writing
within 60 days after the matter is finally submitted to it unless the Parties
agree to an extension.  Any decision by a majority of the panel members shall be
final and binding on the Parties.  If either Party fails to comply with the
panel’s decision, the other may apply for its enforcement to a court of
competent jurisdiction.

 

(e)                                  Unless ordered differently by the panel,
each Party shall bear the expenses of its own arbitrator, and shall jointly and
equally bear with the other Party the expenses of the third arbitrator.  In the
event two or more arbitrators are chosen by one Party, the fees of all three
arbitrators shall be equally divided between the Parties.  The remaining costs
of the arbitration proceeding shall be allocated by the panel as part of its
award.

 

SECTION 9.10.                                   Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the laws of Bermuda
applicable to contracts and made and performed entirely within Bermuda.

 

SECTION 9.11.                                   WAIVER OF JURY TRIAL.  EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 9.11.

 

15

--------------------------------------------------------------------------------


 

SECTION 9.12.                                   Notices.  All notices, requests
and other communications to either Party hereunder shall be in writing and shall
be deemed given if delivered personally, facsimiled (which is confirmed) or sent
by overnight courier (providing proof of delivery) to the Parties at the
following addresses:

 

If to Parent, to:

 

Address:                                                 Canon’s Court, 22
Victoria Street, Hamilton HM 12,
Bermuda.

Facsimile:                                     (441) 296-5551

 

If to the Services Manager, to:

 

Address:                                                 Canon’s Court, 22
Victoria Street, Hamilton HM 12,
Bermuda.

Facsimile:                                     (441) 296-5551

 

or such other address or facsimile number address as such Party may hereafter
specify by like notice to the other Party hereto.  All such notices, requests
and other communications shall be deemed received on the date of actual receipt
by the recipient thereof if received prior to 5:00 p.m. local time in the place
of receipt and such day is a business day in the place of receipt.  Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day in the place of receipt.

 

SECTION 9.13.                                   Severability.  If any term,
condition or other provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other terms, provisions and conditions of
this Agreement shall nevertheless remain in full force and effect.  Upon such
determination that any term, condition or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible to the fullest extent permitted by applicable law in an
acceptable manner to the end that the terms of this Agreement are fulfilled to
the extent possible.

 

SECTION 9.14.                                   No Waiver/Cumulative Remedies. 
Any waiver of a breach of any of the terms of this Agreement or of any default
under this Agreement shall not be deemed a waiver of any subsequent breach or
default and shall in no way affect the other terms of this Agreement.  No
failure on the part of a Party to exercise, and no delay on its part in
exercising, any right or remedy under this Agreement shall operate as a waiver
of that right or remedy, nor shall any single or partial exercise of any right
or remedy preclude any other or further exercise of that right or remedy or the
exercise of any other right or remedy.  The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.

 

SECTION 9.15.                                   Relationship of Parties.  The
Services Manager shall perform its duties hereunder as an independent
contractor.  Nothing in this Agreement shall be construed to create the
relationship of employer or employee, partnership or any

 

16

--------------------------------------------------------------------------------


 

type of joint venture relationship, between Parent, on the one hand, and the
Services Manager, on the other hand.

 

SECTION 9.16.                                   Interpretation.  (a)  When a
reference is made in this Agreement to an Article, Section, Exhibit or Schedule,
such reference shall be to an Article of, a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated.  The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The words “date hereof” when
used in this Agreement shall refer to the date of this Agreement.  The terms
“or”, “any” and “either” are not exclusive.  The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.  The word “will” shall be construed to
have the same meaning and effect as the word “shall”.  The definitions contained
in this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term.  Any agreement, instrument or statute defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  Unless otherwise specifically indicated, all references to “dollars”
or “$” shall refer to the lawful money of the United States.  References to a
Person are also to its permitted assigns and successors.

 

(b)                                 The Parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by the Parties hereto and no presumption or burden
of proof shall arise favoring or disfavoring either Party hereto by virtue of
the authorship of any provision of this Agreement.

 

[signature page follows]

 

17

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, this Agreement has been entered into by the duly authorized
representatives of the Parties on the day and year first above written.

 

 

 

BLUE CAPITAL REINSURANCE HOLDINGS LTD.,

 

 

 

by

 

 

 

/s/ Michael S. Paquette

 

 

Name: Michael S. Paquette

 

 

Title: Interim Chief Financial Officer

 

 

 

 

BLUE CAPITAL MANAGEMENT LTD.,

 

 

 

 

by

 

 

 

/s/ William Pollett

 

 

Name:           William Pollett

 

 

Title:                    Chief Executive Officer and President

 

[Signature Page to Administrative Services Agreement]

 

--------------------------------------------------------------------------------